This conviction was for violating the local option law.
The only question suggested for revision in this case is the want of sufficient evidence to justify the conviction. It is a matter of some doubt as to whether appellant was the man who sold the whisky, or that the transaction occurred at all. The State's witness, however, finally identified the appellant positively as the man who sold him the whisky. Appellant's testimony is well settled to the effect that he did not make the sale; was not present, had nothing to do with it; that at the time of the sale and on the evening of the alleged occurrence he and another party were going about the town making up a purse for a widow and her children who were in necessitous circumstances. Under our system of jurisprudence, the jury are the exclusive judges of the facts adduced on the trial, and the weight to be given the evidence, the credibility of the witnesses, etc. We would hardly be justified in setting aside this verdict for want of sufficient testimony, as the jury saw proper to credit that introduced by the State.
The judgment is, therefore, affirmed.
Affirmed.